ALARCON, Circuit Judge,
concurring and dissenting:
I concur in the judgment, and in Parts I, II, III, IV, VI, VII, and VIII. I dissent from that portion of Part V which appears to offer advice to the plaintiffs to assist them upon remand in curing the deficiencies in their pleading. These suggestions are unnecessary to the opinion. They will also present clearly avoidable problems for the district court, and this court, in the event of a further appeal, in distinguishing the law of this case from gratuitous obiter dictum.